           Case 1:18-cv-02002-ELH Document 18 Filed 09/13/19 Page 1 of 4

                                         FI~.El)
                                U.S.[ISiF    CI COURT
                         IN   ftlBlfUNrrED 'ST'A-f                DISTRICT COURT
                              25l~SW9gl~~If31iq:>F                 MARYLAND

                                    rU-Ek:('S       OFFICE
   ALEXANDRA DEITEMYt~1" Gi,LTIMORE
       Plaintiff,              BY                       OEP ITY

                v.                                                     Civil Action No.: ELH- 18-2002

   STEVEN RYBACK ESQ. et a!.,
       Defendants,


                                            MEMORANDUM

       On July 2, 2018, plaintiff Alexandra Deitmeyer filed suit under the Fair Debt Collection

Practices Act ("FDCPA"),      15 U.S.c.         S   1692 et seq., against defendants Steven Ryback, Esq.;

Jonathan   W. Bierer, Esq.; Bierer Law Group, P.A. (collectively,                    "Attorney      Defendants");

Transworld Systems, Inc. ("Transworld");                and I 0 unnamed defendants.        ECF I. The Attorney

Defendants filed a Motion to Dismiss, or, in the alternative, Motion for Summary Judgment on

September 5, 2018. ECF 4 (the "Motion"). Transworld joined the Motion. ECF 6.

       By Memorandum        Opinion (ECF 10) and Order docketed August 6, 2019 (ECF II), I

granted in part and denied in part defendants' Motion. Of relevance here, I granted defendants'

Motion as to plaintiffs claim lodged under IS U,S.C.               S   1692i(b). ECF II.

       Thereafter, on September 4,2019, plaintiff filed a motion titled "Plaintiffs                 Motion To Set

Aside Interlocutory Order Pursuant to Fed. R. Civ. P. 54(b) And For Other Relief."                        ECF 17

("Motion to Reconsider").     Plaintiff appended two exhibits to her motion. ECF 17-1; ECF 17-2.

       In the Motion to Reconsider, plaintiff avers that the "published text of the [FDCA] . , .

contains a false statement of 15 U.S ,C.            S    1692i(b) not enacted by Congress."         ECF 17 at I.

According to plaintiff, this "defect, , ,induced the Court to clearly misconstrue               S 1692(c)(b),"   Id.

Thus, plaintiff asks the Court to vacate its Order dismissing her claim under               S   I692i(b ), based on
           Case 1:18-cv-02002-ELH Document 18 Filed 09/13/19 Page 2 of 4



"newly discovered evidence certified by the National Archives and Records Administration[.]"

Id.

        No hearing is necessary to resolve the Motion to Reconsider.            See Local Rule 105.6. For

the reasons that follow, I will deny the motion.

                                                 I. Discussion

        Motions for reconsideration of an interlocutory order are governed by Fed. R. Civ. P. 54(b),

under which "any order ... may be revised at any time before the entry of ajudgment adjudicating

all the claims and all the parties' rights and liabilities."         A district court retains the power to

reconsider and modify its interlocutory judgments at any time before final judgment.           u.s. Tobacco
Coop., Inc. v. Big South Wholesale of Va., £IC, 899 F.3d 236, 256 (4th Cir. 2018); Am. Canoe

Ass 'n v. Murphy Farms, Inc., 326 F.3d 505, 514-15 (4th Cir. 2003). Accordingly, resolution of a

motion to reconsider an interlocutory order is "committed to the discretion of the district court,"

id. at 5 I5, with "the goal ... to reach the correct judgment under law." Netscape Commc 'n Corp.

v. Value Click, Inc., 704 F.Supp.2d 544, 547 (E.D.Va. 2010) (internal citations omitted).

        Nonetheless, "most courts have adhered to a fairly narrow set of grounds on which to

reconsider their interlocutory orders and opinions," and will reconsider an interlocutory order only

where "(I) there has been an intervening change in controlling law; (2) there is additional evidence

that was not previously available; or (3) the prior decision was based on clear error or would work

manifest injustice."      Cezair v, JPMorgan          Chase Bank, NA.,     No. DKC-13-2928,       2014 WL

4955535, at *1 (D. Md. Sept. 30, 2014) (citations omitted).

        Local      Rule   105.10   further   limits    the Court's    ability   to entertain   motions   for

reconsideration.     With exceptions not applicable here, Local Rule 105.10 provides that "any

motion to reconsider any order issued by the Court shall be filed with the Clerk not later than



                                                        2
             Case 1:18-cv-02002-ELH Document 18 Filed 09/13/19 Page 3 of 4



fourteen (14) days after entry of the order." See, e.g., Direct Benefits, LLC v. TAC Fin., Inc., No.

ROB-13-1185, 2019 WL 3804513, at *4 (D. Md. Aug. 13,2019)                       ("This Court has held that

untimeliness is sufficient to warrant denial ofa motion for reconsideration."); Humane Soc. a/US.

v. Nat'! Union Fire Ins. Co. O/Pillsburgh, No. OKC-13-1822, 2017 WL 1426007, *5 (D. Md. Apr.

21, 2017) (denying motion for reconsideration            where it was untimely filed and the plaintiff

"offer[ed] no persuasive justification       for suspending Local Rule 105.10").              And, the Court

ordinarily "will not grant reconsideration       based on omitted evidence" that could have been

presented to the Court before it made the interlocutory ruling at issue, unless there are sound

reasons to do so. Pau!one v. City a/Frederick, Civ. No. WOQ-09-2007, 2010 WL 3000989, at *3

(D. Md. July 26, 20 I0).

          Plaintiffs   Motion to Reconsider is untimely.       The Order dismissing plaintiffs             claim

premised on 5 U.S.c.      S   1692i(b) was docketed on August 6, 2019. ECF II. Plaintiff did not file

her Motion until September 4, 2017. ECF 17. Therefore, her filing is well outside the fourteen-

day window provide by Local Rule 105.10. And, plaintiff "offers no persuasive justification for

suspending Local Rule 105.1 D." See Humane Soc.           0/ US.,   2017 WL 1426007, *5.

          But, even if the Motion to Reconsider were timely, it would still fail. Plaintiff is correct

that there is a slight discrepancy between the text of the FOCA as published in the Public Laws

and the United States Code. Section 811(b) of Title 1Il of Public Law 95-109 provides: "Nothing

in this title shall be construed to authorize the brining of legal actions by debt collectors."          Pub. L.

No. 95-109, 91 Stat. 874, 880 (1977) (emphasis added). Codified at IS U.S.c.                   S   1692i(b), that

same provision in the United States Code reads: "Nothing in this subchapter shall be construed to

authorize the bringing of legal actions by debt collectors."        15 U.S.C.   S   I692i(b ) (20 19) (emphasis

added).



                                                     3
             Case 1:18-cv-02002-ELH Document 18 Filed 09/13/19 Page 4 of 4



          However, this discrepancy is of no legal significance.   Under either reading,   S   1692i(b )

"does not affirmatively prohibit debt collectors from bringing legal actions, but merely declines to

extend the circumstances under which they may do so[.]" ECF 10 at 24 (quoting Middlebrooks v.

Sacor Fin., Inc., No. 1:17-CV-0679-SCJ-JSA,        2018 WL 4850122, at *20 (N.D. Ga. July 25,

2018)).    Accordingly, I am satisfied that the arguments advanced by plaintiff do not provide

grounds for relief.

                                             II. Conclusion

          Because I am satisfied that the Court's Memorandum (ECF 10) and Order (ECF I I) were

correctly entered, I shall DENY plaintiffs' Motion to Reconsider (ECF 17).

          A separate Order follows.


Date: August I3 2019                                         /s/
                                               Ellen Lipton Hollander
                                               United States District Judge




                                                  4
